Citation Nr: 9926967	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the residuals of a 
laceration of the right forearm to include ulnar nerve 
injury, including whether said injury was a result of the 
veteran's own willful misconduct.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1956 to May 
1958.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1958 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in San Juan, the Commonwealth of 
Puerto Rico, that ruled that the veteran was ineligible for 
VA benefits for a right arm disability.  Although the RO 
decided that the veteran's service-incurred right arm 
disability was not in the line of duty, the RO failed to 
properly notify the veteran of that decision.  Therefore, 
this appellate decision will review all of evidence presented 
since the 1958 administrative rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In February 1958, the veteran suffered from a laceration 
of the right forearm with ulnar nerve damage.  

3.  Following the veteran's injury, a line of duty 
determination was made by the US Army that found that the 
veteran's injury was not incurred during the line of duty and 
was due to the veteran's own willful misconduct 
(intoxication).  A VA Administrative Decision mirrored that 
US Army's decision.

4.  Thirty-two years after the accident, the veteran 
submitted new evidence contending that he was insane at the 
time of the accident.

5.  Medical evidence corroborating the veteran's claim has 
not been presented, and it can not be positively shown that 
the veteran's disabilities were not the result of willful 
misconduct.


CONCLUSION OF LAW

The requirements for entitlement to service connection for 
the residuals of a laceration of the right forearm with ulnar 
nerve damage have not been met.  38 C.F.R. § 3.301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran entered onto active duty in May 1956.  Twenty 
months later, while the veteran was on leave visiting his 
family, he became intoxicated.  During his intoxicated state, 
the veteran punched a mirror and lacerated his right forearm.  
He was taken to the local hospital, and then the military 
hospital, where it was discovered that he had also slashed 
the ulnar nerve.  After reviewing the evidence, the treating 
military physician determined that the veteran's injury was 
incurred not in the line of duty and due to his own 
misconduct.  See SF 502, Narrative Summary, May 27, 1958.  
The veteran was also found to be mentally sound upon his 
admission and subsequent stay at the hospital.   Shortly 
thereafter the veteran was released from active duty with an 
honorable discharge.

The veteran then applied to the VA for benefits claiming that 
he should receive monies for his disability of the right 
forearm.  To support his claim, the veteran submitted a 
statement by his brother, Bolivar Galarza Vicens, which 
stated that the veteran was drunk when he punched the mirror 
and injured his forearm.  Letter from B. G. Vicens, May 25, 
1958.  The veteran's brother did not attribute the veteran's 
behaviour to mental instability or insanity.  

The RO then reviewed the documents and made a Line of Duty 
Determination, dated June 20, 1958.  Specifically, the RO 
found that the veteran's injuries were ". . . incurred . . . 
not in the line of duty but due to the veteran's own 
misconduct. . ."  Thus, the veteran was ineligible for 
benefits for this condition.  It is unclear whether the 
veteran was notified of the June 1958 decision, but when the 
veteran reapplied for benefits in the early sixties he was 
informed that he was ineligible based on that decision.  

Thirty-two years later, the veteran submitted a new claim for 
entitlement to service connection of a disability of the 
right forearm with nerve damage.  In his petition to reopen, 
he claimed that he suffered a nervous breakdown as a result 
of the death of his sister.   He further asserted that while 
he was "insane", he punched the mirror which lacerated his 
right arm.  The veteran also submitted a statement by a 
relative that stated that the veteran suffered an accident 
due to a "nervous crisis".  Statement from Luis A. Galarza 
Vicens, September 24, 1990.  

The RO reviewed the statements and the claims folder and 
determined that new and material evidence sufficient to 
reopen the veteran's claim had not been presented.  VA Form 
21-0584, Confirmed Rating Decision, December 14, 1990.  The 
veteran then proffered testimony before a Hearing Officer at 
the RO in November 1991.  Upon completion of the hearing and 
a review of the evidence, the Hearing Officer determined that 
new and material evidence had been presented, and reopened 
the claim.  RO Hearing Officer's Decision, October 22, 1992.  
The Hearing Officer stated, in his decision, that the issue 
of insanity had to be considered with respect to the 
veteran's claim.

Shortly thereafter, the RO issued a determination concerning 
the veteran's sanity at the time of the injury in service.  
VA Form 21-6796, Rating Decision, December 28, 1992.  In that 
decision, the RO concluded that the veteran was sane, but 
intoxicated, when he broke the mirror in 1958.  The veteran 
was notified of this decision and he has appealed to the 
Board for review.

Upon review, it is the opinion of the Board that the RO has 
misstated the issue before it.  That is, it appears that the 
veteran is attempting to change the determination that was 
made by both the US Army and the VA in 1958 - that the 
veteran's disability was incurred not in the line of duty and 
due to his own misconduct.  The Board believes that the 
veteran is insinuating that he was not intoxicated at the 
time of the accident but that he was insane and not 
responsible for his actions.  As such, he should be awarded 
benefits for his right arm disability.

As the Board has reported, positive proof that the veteran 
was notified of the 1958 RO's Administrative Decision does 
not appear in the claims folder.  The Board considers 
positive proof to be a letter or rating decision specifically 
incorporating the Administrative Decision and the veteran 
being notified of the action.  Per 38 C.F.R. § 3.104(a) 
(1998), the decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all field offices of the VA as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 1991 
& Supp. 1998).  A final and binding agency decision shall not 
be subject to revision on the same factual basis except by 
duly constituted appellate authorities or except as provided 
in 38 C.F.R. § 3.105 (1998). 

The Board finds that the Administrative Decision did not 
constitute a final and binding agency decision with respect 
to the veteran's claim.  A formal rating decision with 
respect to the veteran's claim was not prepared and the 
veteran was not notified of the Administrative Decision.  In 
the absence of any prior VA decision addressing this issue 
there could be no confirmation of an earlier decision.  The 
Board finds that the veteran's claim remained in a pending 
status in the absence of a formal rating determination, and 
finality did not attach to the Administrative Decision of 
June 1958.  See Travelstead v. Derwinski, 1 Vet. App. 344  
(1991), aff'd, 978 F. 2d 1244 (Fed. Cir. 1992).  Therefore, 
the Board is required to examine all of the facts before it 
and treat this claim not as a "new and material claim" or a 
"sanity claim" [as the Hearing Officer and RO did 
respectively] but one for entitlement to service connection 
for the residuals of a laceration of the right forearm with 
ulnar nerve involvement.  

The term "service connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in the line of duty in the active 
military, naval or air service.  38 U.S.C.A. § 101(16) (West 
1991 & Supp. 1998).  An injury or disease incurred during 
active military, naval or air service will be deemed to have 
been incurred in the line of duty and not the result of the 
veteran's own misconduct when the person on whose account 
benefits are claimed was, at the time the injury was suffered 
or disease contracted, in active military, naval or air 
service, whether on active duty or on authorized leave, 
unless such injury or disease was a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38  
U.S.C.A. § 105(a) (West 1991 & Supp. 1998).  However, if a 
claim was filed before October 31, 1990, service connection 
may be granted for organic diseases or disabilities that are 
the secondary result of chronic alcohol use. 

The Board notes that, under 38 C.F.R. § 3.1(m) (1998), a 
service department finding that an injury, disease or death 
occurred in the line of duty is binding on the VA unless it 
is patently inconsistent with the requirement of laws 
administered by the VA.  However, the converse of this is not 
true.  In other words, the VA is permitted to find that an 
injury, disease or death occurred in the line of duty and was 
not due to the veteran's own misconduct even though the 
service department found that the injury, disease, or death 
did not occur in the line of duty and was due to the 
veteran's own misconduct. 

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n) (1998). 

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance, or under conditions that would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2) (1998). 

As noted, the US Army determined that the veteran's right arm 
condition was due to his own misconduct and not in the line 
of duty.  Originally, the investigating official found that 
the veteran's disability happened while in the line of duty 
and not due to the veteran's own misconduct.  However, per 
the claims folder, this determination was overturned by US 
Army higher headquarters.  An actual copy of the official 
revised line of duty determination is not of the record.  
Even though the determination is not of record, the Board 
believes that further searching for the line of duty report 
would be nonproductive and irrelevant.  

At the time of accident, the veteran's own brother stated 
that the veteran was drunk, became violent, and punched a 
mirror, thus injuring his arm.  The brother did not write 
that the veteran was insane nor did the brother attribute the 
veteran's drinking to a nervous disorder or breakdown.  When 
examined by a private physician and a military doctor, both 
individuals concluded that the veteran's injury was not due 
to insanity, but due to the veteran's intoxication.  It would 
also be noted that when the original line of duty 
determination was made in April 1958, the veteran had the 
opportunity to rebut any of the investigator's remarks.  This 
included rebutting the fact that the veteran was drunk or 
that some other cause (insanity) compelled the veteran's 
action of breaking the mirror.  The veteran did not do so.

The veteran has since entered two statements, written 32 
years after the incident, contending that the veteran was 
insane at the time of the accident.  Neither one of the 
individuals is a mental health expert with the requisite 
expertise needed to diagnose insanity.  They are both 
laypersons, not experts, and their conclusions are non-
binding on and immaterial to the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Next, the Board must assess the credibility of statements 
pursuant to the appeal.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Ferguson v. Derwinski, 1 Vet. App. 428 (1991).  In 
this case, the veteran's recent account of the incident have 
varied greatly since the initial statements and conclusions 
made in 1958.  They are also outweighed by the observations 
of two physicians and the veteran's own brother, all of whom 
reported that the veteran was intoxicated, and not insane, in 
February 1958.  On the basis of the available record, the 
Board must conclude that the insanity statements with respect 
to the incident which led to his claim for VA compensation 
benefits are not credible.

In light of the evidence of record, the Board finds that the 
injury sustained on February 1, 1958, was proximately and 
immediately due to his drinking of alcohol, and not insanity 
or mental deficiency.  Moreover, the veteran's injury was the 
result of his own willful misconduct in that he was engaged 
in deliberate or intentional wrongdoing with wanton and 
reckless disregard of its probable consequences, and that his 
wrongdoing was the proximate cause of the incident which 
resulted in his injury.  The residuals of said injury cannot 
serve as the basis for the award of compensation benefits, 
and the veteran's claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.3 (1998).


ORDER

Entitlement to service connection for the residuals of a 
laceration of the right forearm with ulnar nerve damage is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  It is noted that the civilian doctor who initially saw the veteran wrote that the veteran injured himself while 
he was under the influence of alcohol ". . . because of despair in returning to the Army following leave."  
[Emphasis added.]  Letter from Dr. R. J. Stokes, May 21, 1958.  
  The reason why there is uncertainty is that the claim folder does not have a letter notifying the veteran of 
this decision.  However, testimony was given stating that the veteran also applied for benefits in New York 
and such a letter may have been lost when the records were transferred between ROs.  The Board, however, 
will give the veteran the benefit of the doubt, and conclude that notification was not sent.
  The veteran did not explain, however, why he suffered a mental breakdown eight months after the death of 
his sister vice immediately thereafter.


